Supreme Court
OF
NEvapa

(0) WTA REG

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

ARCHIE WILSON ERVIN, No. 85424
Appellant, ea Pe
vi, FILED
THE STATE OF NEVADA, NOV 10 2Uzz
Respondent.

 

BLIZADETY 4. BRON
S OF JUPREME COUR"

ORDER DISMISSING APPEAL et

DEPOWY CLERK

 

This is a direct appeal from a judgment of conviction. Third
Judicial District Court, Lyon County; John Schlegelmilch, Judge.

Appellant’s counsel has filed a notice of voluntary withdrawal
of this appeal. Counsel advises this court that he has informed appellant of
the legal effects and consequences of voluntarily withdrawing this appeal,
including that appellant cannot hereafter seek to reinstate this appeal, and
that any issues that were or could have been brought in this appeal are
forever waived. Having been so informed, appellant consents to a voluntary

dismissal of this appeal. Cause appearing, this court

ORDERS this appeal DISMISSED.!

(oth. es

Cadish

Preerurp

 

 

Pickering )

 

 

1Because no remittitur will issue in this matter, see NRAP 42(b), the
one-year pericd for filing a postconviction habeas corpus petition under NRS
34.726(1) shall commence to run from the date of this order.

The Honorable Mark Gibbons, Senior Justice, participated in this
matter under a general order of assignment.

2.468 08

 
ec: Hon. John Schlegelmilch, District Judge
Brock Law, Ltd.
Walther Law Offices, PLLC
Attorney General/Carson City
Lyon County District Attorney
Third District Court Clerk

Supreme Court
OF
Nevapa 9

(O17 aE